RE: FAMILY LEAVE I HAVE BEEN ASKED
TO RESPOND TO YOUR LETTER DATED OCT OBER 16, 1991, AS TO THE USE OF FAMILY LEAVE. PURSUANT TO 74 O.S. 840.7(C), THE OFFICE OF PERSONNEL MANAGEMENT HAS PROMULGATED MERIT RULE 6.9 AS TO THE USE OF FAMILY LEAVE; ENCLOSED YOU WILL FIND A COPY OF THIS RULE. IT SHOULD BE NOTED THAT THE RULE APPLIES TO ALL EMPLOYEES, WHETHER CLASSIFIED, UNCLASSIFIED OR EXEMPT; AND IT MAY BE UTILIZED BY BOTH MALE AND FEMALE EMPLOYEES. THE RULE ALSO PROVIDES FOR THE EMPLOYEE WHENEVER POSSIBLE TO ACCOMMODATE THE NEEDS OF THE EMPLOYING AGENCY IF THE NEED FOR LEAVE IS FORESEEABLE AND IT IS MEDICALLY FEASIBLE TO DO SO. FAMILY LEAVE MAY NOT EXCEED 12 WEEKS IN ANY 12 MONTH PERIOD.
(JOHN CRITTENDEN)